IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0005
                              Filed February 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DANIEL LEE SHAW,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Jennifer S.

Bailey, District Associate Judge.



      Daniel Shaw appeals his conviction for carrying weapons. AFFIRMED.




      Trent A. Henkelvig of Henkelvig Law, Danville, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                          2


VAITHESWARAN, Judge.

       Daniel Shaw appeals his judgment and sentence for carrying weapons, in

violation of Iowa Code section 724.4(1) (2017). Shaw contends his trial attorney

was ineffective in “failing to object to Iowa Code chapter 724 as unconstitutional

under the 2nd amendment [to the United States Constitution] in light of [District of

Columbia v. Heller, 554 U.S. 570 (2008)].” The State preliminarily responds that

Shaw waived the issue by failing to “make any argument regarding how his trial

counsel breached a duty [and] how this breach prejudiced him, and” by failing “to

cite any authority in support of these claims.”

       The Iowa Supreme Court recently held, “If the development of the

ineffective-assistance claim in the appellate brief [is] insufficient to allow its

consideration, the court of appeals should not consider the claim, but it should not

outright reject it.” State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018). The court

stated the defendant could “bring a separate postconviction-relief action based on

his ineffective-assistance-of-counsel claim.” Id.

       Pursuant to Harris, we affirm Shaw’s judgment and sentence without

prejudice to his right to raise his ineffective-assistance-of-counsel claim in a

postconviction-relief application.

       AFFIRMED.